July 16, 2010 DREYFUS HIGH YIELD MUNICIPAL BOND FUND Supplement to Prospectus dated January 1, 2010 The following information supersedes and replaces any contrary information contained in the fourth paragraph of the section of the funds prospectus entitled Goal and Approach. The portfolio manager focuses on identifying undervalued sectors and securities and minimize the use of interest rate forecasting. The portfolio manager selects municipal bonds for the funds portfolio by:  Using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market; and  Actively trading among various sectors, such as pre-refunded, general obligation, and revenue, based on their apparent relative values. The fund seeks to invest in several of these sectors. 6165S0710
